Title: To Thomas Jefferson from Thomas Paine, [on or before 3 November 1802]
From: Paine, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Baltimore [on or before 3] Novr. 1802
          
          I arrived here on Saturday from Havre after a passage of 60 days. I have several Cases of Models of Bridges, wheels &c and as soon as I can get them from the Vessel and put on board the packet for George town I shall sit off to pay my respects to you
          Your much obliged fellow Citizen
          
            Thomas Paine
          
          
            P.S. I have a letter for you from Mr. Du blois respecting the Consulship of Havre.
          
        